In an action inter alia to declare that plaintiff has an easement over certain property for the ingress and egress of automobiles, (1) defendants appeal from a judgment of the Supreme Court, Kings County, dated March 25, 1975, which, after a nonjury trial, inter alia, declared that plaintiff has such an easement and (2) plaintiff cross-appeals from so much of the said judgment as failed to direct defendants to remove a curb or obstruction which allegedly interferes with the easement. Judgment affirmed, without costs or disbursements. In our view, on the record, an easement in favor of plaintiff exists. The use of the strip in question by plaintiff and her predecessor was open, continuous, notorious and uninterrupted for more than the required number of years. No showing of an obstruction to the easement has been made. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.